DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/01/2022 has been entered. Claims 1-20 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1,6,11 and 16 being independent.

Claim Objections
Claims 1,6,11 and 20 are objected to because of the following informalities:
In claims 1,6,11,20, It is not clear how validity of stored first SIB message version is determined. 
In claims 1,6,11,20, “transmitting . . of a dedicated SIB request message for the first SIB after a random access . .” should read “transmitting . . of a dedicated SIB request message for the first SIB, when the store version of the first SIB is not valid, after a random access . .”
Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,6,11 and 16 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection.
1.	Applicant's arguments filed on 07/01/2022 on page 13
of applicant's remark regarding Claim 1, the applicant
argues that Futaki does not disclose that an RRC message includes SIB1. The applicant further argues that Lee does not disclose storing of a valid version of first SIB.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Futaki discloses the RRC message is sent from the eNB to the UE which includes on-demand SI information (i.e. SIB1). The message contains list of SIB types and SIB numbers which may be scheduling information. The SIB1 message provides information on other system information messages that are broadcasted or not which is similarly achieved by using the bitmap indication in the RRC message regarding on-demand SI (Futaki Para[60,82-83]. Lee discloses that the UE checks whether the on-demand system information is changed. It is done on the based on the value tag. It means that the UE has stored value tag to be used to compare it against the newly received information (Lee Fig.13 Para[168-169]). The applicant here also fails to provide specific information on the purpose of using SIB1 specifically. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-5 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 7-10 are rejected based upon same motivation and rationale used for claim 6.
The dependent claims 12-15 are rejected based upon same motivation and rationale used for claim 11.


The dependent claims 17-20 are rejected based upon same motivation and rationale used for claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,5-6,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI et al. (US 2019/0342824 Al, hereinafter referred to as “Futaki”) in view of ISHII (WO 2019 /217782 Al, hereinafter referred to as “Ishii”).

Regarding claims 1,6,11 and 16, Futaki discloses a method performed by a terminal (Futaki Fig.10 Ref:3 Para[0082] A UE (i.e. terminal)) and a method performed by a target SpCell (Futaki Fig.10 Ref:2 Para[0081] The target gNB (i.e. target SpCell)) in a wireless communication system (Futaki Fig.1 The wireless system), the method comprising: receiving by the terminal (Futaki Fig.10 Ref:1003 Para[0082] The Source eNB sends RRC connection reconfiguration message to the UE), in a radio resource control (RRC) connected state (Futaki Fig.10 Para[0082] The UE is connected to the source eNB and receives RRC message (i.e. RRC connected state)), an RRC message including a system information block 1 (SIB 1) and information associated with a reconfiguration with sync for a target special cell (SpCell) (Futaki Para[0060,0082-83] The RRC message contains indication of available on-demand system information (i.e. SIB bitmap similar to SIB1) and radio resource configuration for target gNB (i.e. reconfiguration information)).
Futaki does not explicitly disclose identifying that the terminal has not stored a valid version of a first SIB; and transmitting by the terminal and receiving by the target SpCell, a dedicated SIB request message for the first SIB after a random access procedure to the target SpCell is completed, based on the SIB 1 and the information associated with the reconfiguration with sync included in the RRC message.
However, Ishii from the same field of invention discloses identifying that the terminal has not stored a valid version of a first SIB (Ishii Fig.13 Para[0085-86] The wireless terminal stores SIB#A with the validity information (i.e. value tag) and determines that the SIB#A (i.e. first SIB) is invalid); and transmitting, to the target SpCell (Ishii Fig.13 Para[0085-86] The serving access node (i.e. target SpCell)), a dedicated SIB request message (Ishii Fig.12 Ref:12-2 Para[0085-86] The wireless terminal sends on demand request (i.e. dedicated SIB request) to the access node as part of the SI request procedure) for the first SIB after a random access procedure to the target SpCell is completed (Ishii Fig.13 Para[0085-86] The wireless terminal is in the RRC connected state (i.e. random access procedure completed)), based on the SIB 1 and the information associated with the reconfiguration with sync included in the RRC message (Ishii Fig.13 Para[0085-86] The SIB1 as minimum SI provides information such as scheduleinfolist which indicates SIB#A will be available by on-demand delivery and otherSIBinfo provides value tag information (i.e. information). The wireless terminal uses SIB1 and the information to initiate SI request procedure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki to have the feature of “identifying that the terminal has not stored a valid version of a first SIB; and transmitting, to the target SpCell, a dedicated SIB request message for the first SIB after a random access procedure to the target SpCell is completed, based on the SIB 1 and the information associated with the reconfiguration with sync included in the RRC message” as taught by Ishii. The suggestion/motivation would have been to obtain or update SIBs in other SI (Ishii Para[0006]).

Specifically for claim 11, Futaki discloses the terminal which includes a transceiver (Futaki Fig.12 Ref:1201 Para[0098] The RF transceiver) and a controller (Futaki Fig.12 Ref:1205 Para[0098] The Processors (i.e. controller)).
Specifically for claim 16, Futaki discloses the target cell which includes a transceiver (Futaki Fig.11 Ref:1101 Para[0087] The RF transceiver) and a controller (Futaki Fig.12 Ref:1104 Para[0087] The Processors (i.e. controller)).



Regarding claim 5, Futaki in view of Ishii discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Ishii further discloses wherein the dedicated SIB request message is used to request first SIB which is required by the terminal in the RRC connected state (Ishii Para[0086] The SI request procedure (i.e. dedicated SIB request) is used for SIB#A (i.e. first SIB)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki to have the feature of “wherein the dedicated SIB request message is used to request first SIB which is required by the terminal in the RRC connected state” as taught by Ishii. The suggestion/motivation would have been to obtain or update SIBs in other SI (Ishii Para[0006]).



Claims 2,7,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Ishii and further in view of Yamada (US 2015/0215965 Al, hereinafter referred to as “Yamada”).

Regarding claims 2,7,12 and 17, Futaki in view of Ishii discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Ishii further discloses wherein the information associated with the reconfiguration with sync includes information on a timer for a corresponding SpCell (Ishii Para[0060] The validity timer is included in otherSIBinfoList of SIB1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki to have the feature of “wherein the information associated with the reconfiguration with sync includes information on a timer for a corresponding SpCell” as taught by Ishii. The suggestion/motivation would have been to obtain or update SIBs in other SI (Ishii Para[0006]).
Futaki in view of Ishii does not explicitly disclose wherein the random access procedure is identified to be completed, in case that a medium access control (MAC) of a master cell group (MCG) completes the random access procedure.
However, Yamada from a similar field of invention discloses wherein the random access procedure is identified to be completed, in case that a medium access control (MAC) of a master cell group (MCG) completes the random access procedure (Yamada Fig.7,10 Para[0213] The UE sends RRC connection reconfiguration complete message to the MeNB (i.e. MCG) after random access procedure is successful with the SeNB. The MCG of MeNB receives the message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Ishii to have the feature of “wherein the random access procedure is identified to be completed, in case that a medium access control (MAC) of a master cell group (MCG) completes the random access procedure” as taught by Yamada. The suggestion/motivation would have been to improve communication capacity and efficiency in dual-connectivity (Yamada Para[0003]).


Claims 10,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Ishii and further in view of Jiang (US 2020/0045749 Al, hereinafter referred to as “Jiang”).

Regarding claims 10,15 and 20, Futaki in view of Ishii discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Ishii further discloses wherein the dedicated SIB request message is used to request first SIB which is required by the terminal in the RRC connected state (Ishii Para[0086] The SI request procedure (i.e. dedicated SIB request) is used for SIB#A (i.e. first SIB)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki to have the feature of “wherein the dedicated SIB request message is used to request first SIB which is required by the terminal in the RRC connected state” as taught by Ishii. The suggestion/motivation would have been to obtain or update SIBs in other SI (Ishii Para[0006]).

Futaki in view of Ishii does not explicitly disclose wherein the first SIB comprises at least one of SIB 12 or SIB 14.
However, Jiang from a similar field of invention discloses wherein the first SIB comprises at least one of SIB 12 or SIB 14 (Jiang Para[0032] The to-be-requested system information (i.e. first SIB) is SIB 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Ishii to have the feature of “wherein the first SIB comprises at least one of SIB 12 or SIB 14” as taught by Jiang. The suggestion/motivation would have been to reduce latency and not affecting system performance by requesting System Information (Jiang Para[0035]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Allowable Subject Matter
Claims 3-4,8-9,13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations “sending dedicated SIB request when common search space is not configured and the valid version of the first SIB is not stored in the terminal”.

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0302844 to Liu (Fig.9 and associated paragraphs).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415